(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Por cuanto, se nos pide • desestimemos la apelación en •este caso, porque la transcripción del récord ha sido presen-tada cuarenta días después de expirar el término de treinta •días de archivado el escrito de apelación; y se nos argumenta •que por ese hecho este tribunal no tiene jurisdicción en el caso;
Por cuanto, la transcripción de autos aparece presentada en la secretaría de este tribunal en 26 de noviembre de 1929, y se halla certificada por los abogados de las partes apelantes y apelada en 18 del citado mes;
Por cuanto, aparece presentado en la secretaría de este ■tribunal el alegato de la apelante en fecha 16 de enero de 1930;
Por cuanto, la moción de desestimación fué presentada el 22 de enero de 1930;
Por cuanto, no encontramos razón legal alguna en favor •de la contención de falta de jurisdicción que sostiene la parte apelada María Longpré, Ramón Aboy y Encarnación Aboy Benitez,
Por tanto, se declara sin lugar la moción de desestima-ción.